DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Golle and Weil references (discussed in greater detail infra), which represent the prior art combination closest to Applicants’ claimed invention, and there would be no obvious reason to modify Golle and Weil to satisfy each of Applicants’ pertinent limitations (specifically with regard to the claimed additional instructions and components), as such modifications would be likely to render the Golle/Weil assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such optical assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Note that in response to Applicants’ material amendments to the claims (altering the scope of the claimed invention), a further search of the pertinent area(s) of prior art has been executed.  Within said search, the prior art combination set forth infra was identified.  Accordingly, as a result of Applicants’ changes in claimed content, some claims identified as “objected” in the previously issued Office Action are rendered rejected in the instant Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0223690 to Golle et al. (“Golle”) in view of U.S. Patent Application Publication No. 2018/0020126 to Weil et al. (“Weil”).
	Regarding claim 1, Golle discloses a non-transitory memory resource (e.g. memory/storage devices discussed at para. 49; note that such memory/storage devices can store the firmware/software discussed at para. 48) storing (as discussed supra, memory/storage devices can store firmware/software) machine-readable instructions (e.g. the firmware/software discussed at para. 48) stored thereon (see discussion supra) that cause a processor (e.g. I/O devices discussed at para. 49) to: i) cause an application (fig. 1) of a primer layer (e.g. transparent barrier layer 112; the Office acknowledges Applicants’ definition of “primer” as “any substance used as a preparatory coat to optimize an underlying plastic substrate for printing with inks”; see the purpose of transparent barrier layer 112 in para. 26-28) on a first side (e.g. left side, as shown in fig. 1) of a substantially transparent (para. 25) substrate (e.g. transparent base layer 106); ii) cause an application (fig. 1) of a security ink layer (e.g. message layer 114 holding “G” indicia, as shown in fig. 1) to generate security information (e.g. aforementioned “G” indicia) on (fig. 2) the primer layer (112) such that the security information (aforementioned “G” indicia) is viewable from (para. 22 and 27) a second side (e.g. right side, as shown in fig. 1) of the substantially transparent substrate (106); and iii) cause an application (fig. 1) of a release (para. 27) layer (e.g. opaque layer 116, as shown in fig. 1 and discussed at para. 26-27) on the second side (aforementioned right side) of the substantially transparent substrate (106).
	Golle does not disclose its release layer (116) being a release ink layer.
	Weil teaches the concept of utilizing a release ink layer (para. 71).
	Given that Golle and Weil both concern assemblies with layers configured to be scratched-off to reveal underlying information, it would have been obvious to a person before the effective filing date to form the Golle opaque layers 116 using the Weil release ink film, in order to provide the benefit of yielding a resultant layer that forms a hard surface that protects underlying indicia from inadvertent damage from handing, but still being configured to be able to be intentionally scratched off.	
	Regarding claim 2, Golle in view of Weil discloses the memory resource of claim 1, wherein the security information (aforementioned Golle “G” indicia) is viewable from (Golle para. 22 and 27) the second side (aforementioned right side, as shown in Golle fig. 1) when the release ink layer (Golle 116, as modified by Weil in the rejection of claim 1, supra) is removed (Golle para. 27) from the substantially transparent substrate (Golle 106).
	Regarding claim 3, Golle in view of Weil discloses the memory resource of claim 1, comprising instructions (note that the aforementioned Golle firmware/software includes a series of commands/instructions as a part of its code) to cause the processor resource (aforementioned I/O devices discussed at Golle para. 49) to cause a print engine (e.g. the device executing the printing discussed at Golle para. 26) to apply (Golle fig. 1) the primer layer (Golle 112) and the security ink layer (aforementioned Golle message layer 114 holding “G” indicia) on the first side (aforementioned left side, as shown in Golle fig. 1) of the substantially transparent substrate (Golle 106).
	Regarding claim 5, Golle in view of Weil discloses the memory resource of claim 1, comprising instructions (note that the aforementioned Golle firmware/software includes a series of commands/instructions as a part of its code) to cause the application (Golle fig. 1) of the security ink layer (aforementioned Golle message layer 114 holding “G” indicia) in a mirror-image format (Golle para. 7 and 26) to be viewable through (Golle para. 22 and 27) the substantially transparent substrate (Golle 106) from the second side (aforementioned right side) when the release ink layer (Golle 116, as modified by Weil in the rejection of claim 1, supra) is removed (Golle para. 27).
	Regarding claim 6, Golle in view of Weil discloses the memory resource of claim 1, comprising instructions (note that the aforementioned Golle firmware/software includes a series of commands/instructions as a part of its code) to cause an application (Golle fig. 1) of an opaque background layer (e.g. internal-facing surface of leftmost instance of Golle opaque layer 116, as shown in fig. 1) on the first side (aforementioned left side) of the substantially transparent substrate (Golle 106) to cover (Golle fig. 1) the security ink layer (aforementioned Golle message layer 114 holding “G” indicia).
	Regarding claim 7, Golle in view of Weil discloses the memory resource of claim 6, wherein the security ink layer (aforementioned Golle message layer 114 holding “G” indicia) is positioned between the opaque background layer (aforementioned internal-facing surface of leftmost instance of Golle opaque layer 116, as shown in fig. 1) and the primer layer (Golle 112).
	Regarding claim 8, Golle discloses a scratch-off structure (e.g. XOR message area 102, as shown in fig. 1), comprising: i) a substantially transparent (para. 25) substrate (e.g. transparent base layer 106) that includes a first side (e.g. left side, as shown in fig. 1) and a second side (e.g. right side, as shown in fig. 1); ii) a primer layer (e.g. transparent barrier layer 112; the Office acknowledges Applicants’ definition of “primer” as “any substance used as a preparatory coat to optimize an underlying plastic substrate for printing with inks”; see the purpose of transparent barrier layer 112 in para. 26-28) positioned on the first side (e.g. left side, as shown in fig. 1) of the substantially transparent substrate (106); iii) a security ink layer (e.g. message layer 114 holding “G” indicia, as shown in fig. 1) to generate security information (e.g. aforementioned “G” indicia) positioned on (fig. 2) the primer layer (112) such that the security information (aforementioned “G” indicia) is viewable from (para. 22 and 27) the second side (e.g. right side, as shown in fig. 1) of the substantially transparent substrate (106); iv) a first opaque background layer (e.g. internal-facing surface of leftmost instance of Golle opaque layer 116, as shown in fig. 1) positioned on (fig. 1) the security ink layer (aforementioned message layer 114 holding “G” indicia); v) a release (para. 27) layer (e.g. opaque layer 116, as shown in fig. 1 and discussed at para. 26-27) positioned on (fig. 1) the second side (aforementioned right side) of the substantially transparent substrate (106); and vi) a second opaque background layer (e.g. internal-facing surface of rightmost instance of Golle opaque layer 116, as shown in fig. 1) positioned on (fig. 1) the release ink layer (116).
	Golle does not disclose its release layer (116) being a release ink layer.
	Weil teaches the concept of utilizing a release ink layer (para. 71).
	For the reasons set forth in the rejection of claim 1, supra, it would have been obvious to form the Golle opaque layers 116 using the Weil release ink film.
	Regarding claim 9, Golle in view of Weil discloses the scratch-off structure of claim 8, wherein the substantially transparent substrate (Golle 106) is a plastic sheet substrate (Golle para. 25).
	Regarding claim 10, Golle in view of Weil discloses the scratch-off structure of claim 8, wherein the release ink layer (Golle 116, as modified in the rejection of claim 1, supra) and a second opaque background layer (internal-facing surface of rightmost instance of Golle opaque layer 116, as shown in fig. 1) is breakable into fragments and is removable (per Golle para. 26, each instance of opaque layer 116 is a scratch-off material) from the second side (aforementioned right side) of the substantially transparent substrate (Golle 106) when a force is applied (e.g. scratching discussed at Golle para. 26) to the release ink layer (Golle 116, as modified in the rejection of claim 1, supra) and the second opaque background layer (internal-facing surface of rightmost instance of Golle opaque layer 116, as shown in fig. 1).
	Regarding claim 11, Golle in view of Weil discloses the scratch-off structure of claim 10, wherein the substantially transparent substrate (Golle 106) protects (Golle fig. 1) the security ink layer (aforementioned Golle message layer 114 holding “G” indicia) from the force applied (aforementioned scratching discussed at Golle para. 26) to the release ink layer (Golle 116, as modified in the rejection of claim 1, supra) and the second opaque background (internal-facing surface of rightmost instance of Golle opaque layer 116, as shown in fig. 1).
	Regarding claim 12, Golle discloses a system to cause production (e.g. system discussed at para. 47-49) of a scratch-off structure (e.g. XOR message area 102, as shown in fig. 1) at a printer (e.g. device performing the printing operation discussed at para. 26), comprising: i) a duplexer component (e.g. the device applying the various layers shown in fig. 1 to either side of transparent base layer 106) to alter (e.g. attach layers to, as shown in fig. 1) a substantially transparent substrate (e.g. transparent base layer 106) from a first side (e.g. left side, as shown in fig. 1) to a second side (e.g. right side, as shown in fig. 1) to allow a print engine (e.g. device forming message layers 114, as shown in fig. 1) to apply (fig. 1) layers (e.g. message layers 114 holding “G” and “P” indicia, as shown in fig. 1) on the first side (aforementioned left side, as shown in fig. 1) and the second side (aforementioned right side, as shown in fig. 1); and ii) a print engine (e.g. device forming transparent barrier layers 112) to: 1) apply (fig. 1) a primer layer (e.g. transparent barrier layer 112; the Office acknowledges Applicants’ definition of “primer” as “any substance used as a preparatory coat to optimize an underlying plastic substrate for printing with inks”; see the purpose of transparent barrier layer 112 in para. 26-28) on (fig. 1) the first side (e.g. left side, as shown in fig. 1) of the substantially transparent substrate (106); 2) apply a security ink layer (e.g. message layer 114 holding “G” indicia, as shown in fig. 1) to generate security information (e.g. aforementioned “G” indicia) on (fig. 2) the primer layer (112) such that the security information (aforementioned “G” indicia) is viewable from (para. 22 and 27) the second side (aforementioned right side, as shown in fig. 1) of the substantially transparent substrate (106); 3) apply a first opaque background layer (e.g. internal-facing surface of leftmost instance of Golle opaque layer 116, as shown in fig. 1) on (fig. 1) the security ink layer (aforementioned message layer 114 holding “G” indicia); 4) apply (fig. 1) a release (para. 27) layer (e.g. opaque layer 116, as shown in fig. 1 and discussed at para. 26-27) on (fig. 1) the second side (aforementioned right side) of the substantially transparent substrate (106); and 5) apply a second opaque background layer (e.g. internal-facing surface of rightmost instance of Golle opaque layer 116, as shown in fig. 1) on (fig. 1) the release ink layer (116).
	Golle does not disclose its release layer (116) being a release ink layer.
	Weil teaches the concept of utilizing a release ink layer (para. 71).
	For the reasons set forth in the rejection of claim 1, supra, it would have been obvious to form the Golle opaque layers 116 using the Weil release ink film.
Response to Arguments
Applicants’ arguments have been considered, but are moot because the new ground of rejection does not rely on the sole reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637